DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/4/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
The double patenting rejections are withdrawn due to Applicant’s filing of a terminal disclaimer.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0070500 to Chen (of record), and further in view of JP2012-054067A to Fujimoto (included in Applicant’s IDS filed 2/19/2019, machine translation relied upon herein).
	Regarding claims 1 and 2, Chen teaches a positive electrode for a non-aqueous electrolyte secondary battery (¶0036), comprising a first positive active material (amorphous metal oxide particle, ¶0030) and a second positive active material (crystalline metal oxide particle; Tables 2, 3, ¶0031-0033), wherein 
the first positive electrode active material has a pore volume, of pores each having a pore diameter of 100 nm or less, per mass of 8 mm3/g or more (Table 3 lists a pore diameter for samples A-D that is much less than 100 nm, ¶0034 recites that these materials have pores of 5 3/g to 250 mm3/g)
the second positive active material has a pore volume, of pores each having a pore diameter of 100 nm or less, per mass of 6.2 mm3/g (Table 3 cites one value of pore diameter for the Cm sample that is under 100 nm; while the reference does not specifically provide a pore volume distribution as a function of pore diameter, a skilled artisan would interpret the pore volume cited in Table 3 to at least be an upper limit of the pore volume of pores each having a pore diameter of 100 nm or less, comparable to the claimed pore volume)
the pore volume, of pores each having a pore diameter of 100 nm or less, per mass of the first positive electrode active material is 4 or more times the pore volume, of pores each having a pore diameter of 100 nm or less, per mass of the second positive electrode active material (¶0033).
The recited pore volume of the second positive electrode active material, per mass is 6.2 mm3/g, larger than the cited 5 mm3/g or less. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.
The first and second positive electrode active materials include a lithium cobaltate compound in some embodiments (¶0048). Chen does not specifically teach inclusion of a phosphate compound in the positive electrode. However, it would have been obvious as of the effective filing date of the claimed 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 2, modified-Chen teaches the limitations of claim 1. The content of the first positive electrode active material is 10 mass% based on the total amount of the first positive electrode active material and the second positive electrode active material (Table 2, ¶0047).

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-026594A to Endo (of record, machine translation, also of record, relied upon herein), and further in view of Fujimoto. An example of the level of ordinary skill in the art is provided by “Comparison between different presentations of pore size distribution in porous materials” to Meyer (of record).
Regarding claims 1, 3, and 4, Endo teaches a positive electrode for a non-aqueous secondary battery (Abstract, middle paragraphs of p. 2, 10 of the translation), comprising a first positive electrode active material (“first lithium transitional metal composite oxide particles” discussed beginning on p. 3 of the translation and throughout the text), a second positive electrode active material (“second lithium transition metal composite oxide particles”), and a filler (top, middle of p. 10 of translation), wherein
the first positive electrode active material has a peak differential pore volume, of pores having a pore diameter of 30-40 nm, per mass of as much as 1.7 mm3/g*nm (bottom of p. 5 of translation through middle p. 6 of translation)
the second positive electrode active material has a peak differential pore volume, of pores each having a pore diameter of 50-70 nm, per mass of not more than 0.5 mm3/g*nm.
A skilled artisan would understand the differential pore volume parameter recited in Endo in light of Meyer (p. 175-176, specifically see Table 1). A skilled artisan would understand that a pore volume per mass, as recited in claim 1 can be retrieved from a graph of differential pore volume in mm3/g*nm vs. pore diameter in nm by integrating under the curve of the graph. For instance, Endo presents the differential pore volume curves for an exemplary first positive electrode material and an exemplary second positive electrode material in Fig. 1 (discussed on p. 16-17 of the translation). 
A person having an ordinary level of knowledge in the art could estimate a pore volume of pores each having a pore diameter of 100 nm or less, the parameter ΔV*Δr described in Meyer, from a differential pore volume curve, by multiplying the peak differential pore volume by 100 nm, as illustrated in Marked-up Fig. 1 below. The area of the top and bottom rectangular boxes overlaid on Marked-up Fig. 1 are ~(1.4 mm3/g*nm) * (100 nm) = ~140 mm3/g and ~(0.3 mm3/g*nm) * (100 nm) = ~30 mm3/g, respectively. A skilled artisan would understand the areas of the top and bottom boxes to be overestimates of the pore volume due to the distribution of pore volumes having a peak.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    442
    314
    media_image1.png
    Greyscale
 
Regardless, a skilled artisan would understand the pore volume of pores each having a pore diameter of 100 nm or less, calculated from Endo’s recitation of a peak differential pore volume of 1.7 mm3/g*nm, to be not more than 170 mm3/g. Unless the differential pore volume curve is particularly peaked, more so than Endo’s exemplary curve, a skilled artisan would understand Endo’s recitation of the peak differential pore volume of the first positive electrode material to overlap with the claimed pore diameter of 100 nm or less, per mass of 8 mm3/g or more. Endo’s recitation of the peak differential pore volume of the second positive electrode material is less than 0.5 mm3/g*nm; therefore the calculated pore volume of pores each having a pore diameter of 100 nm or less, is not more than 50 mm3/g*nm. A peak differential pore volume of 0.05 mm3/g*nm, within Endo’s range, means a second positive electrode active material with a pore volume of pores each having a pore diameter of 100 nm or less per mass of not more than 5 mm3/g. A skilled artisan would understand that incorporating a non-rectangular peak differential pore volume distribution may allow for peak differential pore volumes of greater than 0.05 mm3/g to lead to a pore volume value of not more than 5 mm3/g. Therefore a skilled artisan would understand Endo’s recitation of a range of peak differential pore volumes to correspond to overlap with the claimed pore volume of the second positive electrode active material.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Endo teaches that the mass ratio of first positive electrode active material to second positive electrode active material ranges from 70:30 to 95:5 (top of p. 6 of the translation). Endo renders obvious a second positive electrode active material with a pore volume of pores each having a pore diameter of 100 nm or less, per mass of 5 mm3/g. At the 70:30 ratio first positive electrode active material to second positive electrode active material, the pore volume of the first positive electrode active would only need to be (3/7)*4*5 mm3/g = ~8.6 mm3/g for the pore volume of the first positive electrode active material to be 4 or more times the pore volume of the second positive electrode active material. Therefore, based on this reasoning and the reasoning above, Endo renders obvious the claim recitation that the pore volume, or pores each having a pore diameter of 100 nm or less, per mass of the first positive electrode active material is 4 or more times the pore volume of pores each having a pore diameter of 100 nm or less, per mass of the second electrode active material.
The first and second positive electrode active materials include a lithium cobaltate compound in some embodiments (middle through bottom of p. 4, middle of p. 9 of translation). Endo does not specifically teach inclusion of a phosphate compound in the positive electrode. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a phosphate compound in the positive electrode at a content between 0.01 mass% or more and 1 mass% or less based on a total amount of positive electrode active material comprising lithium cobaltate in order to improve high-temperature cycle characteristics (middle of p. 4, 5, bottom of p. 8 through top of p. 9 of the translation of Fujimoto). Therefore a skilled artisan would add phosphate compound at a content of 0.01 mass% or more and 1 mass% or less based on the total amount of the first positive electrode active material and the second positive electrode active material in order to achieve the benefits taught by Fujimoto.
Per claim 3, modified-Endo teaches the limitations of claim 1. Endo teaches that both the first positive electrode active material and the second positive electrode active material are in the form of secondary particles (bottom of p. 5 of translation, bottom p. 16). The average particle diameter of primary particles constituting the first positive electrode active material and of primary particles constituting the second positive electrode active material should be kept below 500 nm is a known result effective variable that affects the crystallinity and conductivity of the material (bottom p. 8 through middle p. 9). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the average particle diameter of the primary particles constituting the first positive electrode active material and the average particle diameter of the primary particles constituting the second positive electrode active material in order to optimize crystallinity and conductivity.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The limitation that an average particle diameter of primary particles constituting the first positive electrode active material is smaller than an average particle diameter of primary particles constituting the second positive electrode active material is an obvious consequence of optimizing the crystallinity and conductivity.
Per claim 4, modified-Endo teaches the limitations of claim 1. Both the first positive electrode active material and the second positive electrode active material are lamellar lithium transition metal oxide (“layered rock salt type crystal structure” in middle of p. 9) represented by a general formula Li1+αMe1-αO2, which can be transformed to Li(1+α)/(1-α)MeO2, which reads on the claimed general formula where a=1 and b=0, and (1+α)/(1-α) reads on 1+x. The parameter (1+α)/(1-α) varies between 1.2 and 1.6 (middle through bottom of p. 4 of translation). The parameter Me reads on the claimed parameter M, and represents metal elements Ni, Co, and Mn. Therefore modified-Endo teaches the claimed lithium transition metal oxide.

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. Applicant argues that the inclusion of a phosphate compound along with the claimed first and second positive electrode materials produce unexpected results, and therefore that rejections of the claims as prima facie obvious is improper. The examiner concurs that Examples presented in the disclosure present an improved output retention rate at normal temperature compared to the Comparative Examples. 
However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d). 
The claims recite a first positive electrode active material with a particular pore volume distribution, and a second positive electrode active material with a distinct pore volume distribution. Claim 1 does not recite any limitations regarding the chemical composition of the active materials. Claim 3 generally recites that the electrode active materials are lithium composite oxide compounds comprising at least one of Ni, Co, Mn, and Al. 
Example 1 and Comparative Example 1 recite that the first positive electrode active material and the second positive electrode active material are distinct lithium composite oxide compounds, each being lithium-rich and comprising Ni, Co, Mn, and Zr, in differing amounts. While the evidence shows that the inclusion of a phosphate compound at 2 mass% improves the output retention rate by 7%, no other chemical compositions are tested. Therefore a skilled artisan would not understand the evidence to confirm that such benefits would be achieved for any or all first and second positive electrode active materials or all lithium composite oxide compounds.
Further, in the Examples, the phosphate compound is lithium phosphate in the form of particles. No claim recites the chemical formula of the phosphate compound, or its particulate nature. Therefore a skilled artisan would not understand the evidence to confirm that such benefits would be achieved for any or all phosphate compounds present in a positive electrode in any form.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP §716.02(d).II. The evidence shows that the inclusion of a phosphate compound at 2 mass% produces an output retention rate improvement over inclusion of 0 mass% phosphate compound. The claimed range includes a minimum of 0.1 mass% and a maximum of 5 mass%; in other words, the claimed range varies over a factor of 50 in mass%. The evidence does not show that a significant benefit would be achieved with an inclusion of 0.1 mass% of phosphate compound, marginally different from 0 mass%. A skilled artisan would not understand the two data points to confirm the criticality of the entire claimed range. 
For at least those reasons, the evidence is not commensurate in scope with the claims, and is therefore insufficient to rebut the current rejections as prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726